IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

HOBART CORPORATION, ef a/.,

Plaintiffs,
V. Case No. 3:13-cv-115
THE DAYTON POWER AND JUDGE WALTER H. RICE
LIGHT COMPANY, ef a/.,
Defendants.

 

SCHEDULING ORDER

 

As discussed during the conference call held on November 18, 2019:

e The Court will hold a conference call on December 9, 2019, at 4:15 p.m.,
with Plaintiffs and Bridgestone Americas Tire Operations on/y, to discuss the
status of settlement negotiations between them.

e No later than November 26, 2019, Plaintiffs shall file a memorandum in
support of conducting a combined trial resolving all claims arising from the
2013 ASAOC and the 2016 ASAOC. No later than December 4, 2019,
Defendants shall file their responses. The Court will hold a conference call
on December 12, 2019, at 5:00 p.m. to discuss the same.

e At the December 12, 2019, conference call, counsel for Plaintiffs and
Franklin Iron and Metal Corporation shall be prepared to provide an update

on the status of settlement negotiations between them.
e As soon as practicable, counsel for Defendants shall send to Plaintiffs’
counsel a written global settlement offer concerning all claims arising from
the 2013 ASAOC, with a copy emailed to
rice chambers@ohsd.uscourts.gov. Plaintiffs’ counsel shall respond in
writing as soon as practicable, with a copy emailed to the same address.
The Court will review that correspondence and determine whether to set a

date for a global mediation.

Date: November 19, 2019 one ee
WALTER H. RICE

UNITED STATES DISTRICT JUDGE
